Citation Nr: 0429620	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher that 10 percent for 
bilateral per planus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from April 1979 to 
April 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in part, granted service 
connection for bilateral pes planus and assigned a 10 percent 
evaluation.  The veteran appealed for a higher initial 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

A hearing was held at the RO before a local VA hearing 
officer in September 2003.  A transcript of the proceeding is 
of record.  

For the reason discussed below, before deciding this appeal, 
the case must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In his substantive appeal (VA Form 9), received in June 2003, 
the veteran requested a hearing at the RO before a Member of 
the Board (now called a Veterans Law Judge (VLJ)).  This was 
in addition to his other request for a hearing at the RO 
before a local hearing officer - which, as indicated, since 
has been held.  So this additional type of hearing, often 
called a travel Board hearing, must be scheduled too.  
38 C.F.R. §§ 20.700, 20.704 (2004).



Accordingly, this case is REMANDED to the RO for the 
following action:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time, and 
location of his hearing and put a copy of 
this letter in his claims file.  If, for 
whatever reason, he decides that he no 
longer wants a travel Board hearing, or 
any other type of hearing before a VLJ of 
the Board (e.g., a videoconference 
hearing), then also document this in his 
claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




